Cook, J.,
delivered the'opinion of the cotirt.
The revenue agent, proceeding under sections 4738' and 4740' of the Code of 1906, sought to have the board of supervisors to reassess certain lands in Quitman county, described as the south half and the east half of the northeast quarter of section 3, and all of section 11, in township 26, range 1 east, belonging to R. J. Darnell, the appellant. The board of supervisors refused to reassess the land in question, and the revenue *574agent appealed to the circuit court, which court decided that all the land had escaped taxation and should have been assessed by the board of supervisors. From this judgment the owner of the land appeals to this court.
It is contended by appellant that chapter 89, Laws of 1912, violates section 112 of the Constitution, and, further, that the lands in question have been properly and legally assessed for taxation, and the assessment approved by the board of supervisors, and, no appeal having been taken from the order of the board,- the entire matter is res a-djudicata. This court, of course, has nothing to do with or concern in the policy or impolicy of legislation. It is our function to interpret legislation, and when we have discovered the will of the law-making department it is our duty to apply and make effectual the statute, unless it violates some principle of constitutional law. A fundamental rule of construction admonishes the courts to square statutes with the Constitution, if it may be done without doing violence to the language employed and the intentions of the legislature as expressed in the law under consideration.
The indispensable postulate in the argument of counsel for appellant, whereby they undertake to demonstrate the rmconstitutionality of chapter 89, Laws of 1912, lies in the assumption that, by necessary implication, the provisions of chapter 89 repeal section 4281, Code of 1906-. In order to substantiate their contention that chapter 89, Laws of 1912, in legal effect, commands the board of supervisors to omit from their valuation of rural or cultivated lands all improvements, it is important to get rid of section 4281, and so they say that this section is necessarily repealed by chapter 89, Laws of 1912. So, with this premise, it is argued that part of section 112 which reads, “Property shall be assessed for taxes under general laws, and by uniform rules, according to its value,” is violated *575by chapter 89, Laws of 1912. This conclusion, is reached by pointing out that, while the last-named act requires that in assessing urban lands the value of the improvements thereon shall be separately assessed, the act does not require that improvements on rural lands shall be separately assessed, and failing in this the court will impute to the legislature an intention to discriminate between rural and urban lands.
In our opinion, unless it can be said that chapter 89, Laws of 1912, repeals section 4281 of the Code, the entire superstructure of appellant’s argument upon the alleged infringement of the Constitution is swept away. If section 4281 can be read in connection with the act under review all real or imaginary lack of uniformity and equality disappears. In the first place, as has been done many times before, the legislature has added new headings to assessment rolls, and, so far •as we have been advised, this procedure has never been questioned. The evident thought is and has always been to list all property for taxation, and to adopt a form of listing calculated to aid the board of supervisors in assessing all property “according to its •true value.” The act in question merely supplements other laws along this line, and the necessity for continued changes in the form of assessment rolls is brought about by experience.
Uncultivated land may be of little or no value, either because of the sparsity of the timber growth thereon, or because the timber thereon is of that sort which has no merchantable value at all. On the other hand, the land without the timber may be, and frequently is, practically worthless, because the soil is so poor that it does not pay to cultivate it. The legislature knew all this, and knew, further, that large bodies of uncultivated lands, heavily timbered with pine, oak, and other valuable woods, were listed as uncultivated lands at a valuation of the soil itself denuded of the timber— *576the timber being worth many times the value of • the land itself. So it was this form of assessment was adopted, in order that, in arriving at the true value of uncultivated .lands, the board of supervisors should have before them a valuation of the timber standing on the land — which element may, or not, be the chief element of value.
Owners of large tracts of valuable timber lands may have cause of complaint against the law; but owners of uncultivated lands in small tracts, where the timber forms an insignificant portion of the value of the land, or is so isolated that it will not pay to market it, will be benefited by the separate assessment. It is not unreasonable to say that there is no necessity for separately .valuing improvements on cultivated or farming lands. The improvements on farms are so nearly uniform in character and value that the legislature did not deem it necessary to have the improvements separately valued. It does not follow, however, that improvements shall not be taken into consideration; but, on the contrary, section 4281, Code 1906, expressly enjoins that improvements shall be taken into consideration. We decline to follow the suggestion that section 4281 is repealed.
We can see no inharmony or conflict in chapter 89, Laws of 1912, and. section 4281 of the Code. Both statutes were designed to accomplish the same purpose— to assess all land “according to its intrinsic value,” after taking into consideration all of those elements which go to make up the value of the land. Chapter 89, Laws of 1912, does not require improvements on cultivated lands to be separately valued, but section 4281 does' require the assessment to be made “taking into consideration the improvements.”
By all rules of construction known to us, repeals by implication are not favored by the courts. If the former act is not in necessary conflict with the subse*577quent act, both will he enforced. The act here discussed does not in terms refer to section 4281, and it would be straining a point to say that the legislature intended to or by necessary implication here repealed that section of the Code which was designed to admonish the taxing officers to make their assessments according to the mandates of the Constitution. It is our view that section 4281 furnishes the “general law,” and is the “uniform rule” by which all property must be assessed for taxes, while chapter 89, Laws of 1912, providing a form for assessment rolls, was adopted for the purpose of aiding the taxing officers in carrying out the constitutional scheme of taxation. This being a correct interpretation of the legislative purpose, it is wholly immaterial whether chapter 89', Laws of 1912, shall be construed as directory or mandatory. The section of the Code and chapter 89, Laws of 1912, dovetail, and together furnish a uniform rule for the assessment of all property subject to taxation.
The next question for us to answer is: Was the order of the board of supervisors, approving the assessment roll, a judicial determination of the true value of the land listed? If the land was listed, and the same was valued by the assessor and the board of supervisors, the judgment of the board is conclusive— is res adjudicata — unless some one entitled so to do appeals from the judgment of the board. In other words, where the board has the question of value properly before it for decision, and decides upon the value of the property assessed, this judgment may not be questioned, except by a direct appeal to the circuit court.
To ascertain what has been adjudicated, we must look to the assessment roll, because the board approved this roll, and nothing more. The land in question, as assessed, appears to have been that class of land which is denominated on the roll, prepared according to chapter 89, Laws of 1912, “wiid and uncultivated land.” *578The roll was so prepared as to require this class of land to he assessed, “excluding timber,” and a separate “estimated number of feet of timber thereon and valuation of the timber,” and then there followed a subdivision of the roll headed, “Grand Total Valuation.”
As above noted, the assessment of two separate tracts of land are involved in this controversy. The lands in section 11 were assessed strictly in accordance with the plan devised by chapter 89, Laws of 1912, and the land excluding the timber was valued, and the amount of the timber thereon was estimated and valued, and the grand total valuation was set down in the proper place, which consisted of the combined value of the land excluding the timber and the separate valuation of the timber. The lands in section 3 were assessed in the column “Valuation of Wild and Uncultivated Land, Excluding Timber,” but the “estimated number of feet of timber thereon and valuation of the timber” was not filled out. Looking to the “Grand Total Valuation,” we find that column fixes the valuation of the lands the same as had been fixed excluding the timber.
Without going into any discussion, and without giving any reasons for our conclusion, we hold that the board had before it, in valuing the lands in section 11, all of the elements of value, and affirmatively decided that the total valuation thereof was as fixed in the grand total column, and that this valuation is conclusive, and cannot be questioned by the revenue agent. We are equally as well satisfied that the record shows the lands in section 3 were not assessed according to the scheme provided by the Constitution.
Putting it in another way, the whole record shows that the board of supervisors, in the one case, followed1 the rule which requires all property listed for taxation to be assessed at its true value, while, in the other case, the board assessed the naked land by an arbitrary valuation, without taking into consideration *579the value of the timber growing thereon. In the latter assessment, the board, by its judgment, says the land is timbered land, but in fixing its value we decline to take into consideration the value of that timber, but assess the soil itself as though it was denuded of timber. 'So it seems clear that this land escaped taxation in the légal sense — the judgment and record showing affirmatively that the land was not assessed at its true value, but was arbitrarily and advisedly valued, by excluding an element of value, which the proof shows was the principal element thereof, and amounted to two million, eight hundred and eighty six thousand feet, valued at eight thousand six hundred and fifty-eight dollars.
The valuation set down in the total valuation column is not significant, nor does it show that the board thereby valued the land at its true value; but, on the contrary, this entry accentuates the purpose and intention of the board to ignore the uniform rule, and to adopt an arbitrary and unconstitutional rule of valuation. For the purpose of illustration alone, it may be admitted that the question here involved might be foreclosed by the principles of res judicata, had the assessment ignored all of the headings of the roll, except the description of the land and the valuation thereof in the grand total column. But this was not done, and it therefore appears that the board did not approve the valuation of the land as an entirety, but expressly declined to value the land as timbered land, and did value it as untimbered land, in spite of the fact that the roll affirmatively shows that the land was timbered.
The conclusion is inevitable that the board deliberately violated both the equality and uniformity clause of the Constitution, and the land in section 3 has escaped taxation, and the circuit judge was .right in so holding. It follows, from the views expressed, that the judgment of the circuit court as to the lands in section *58011 is disapproved, and the judgment as to the lands in section 3 is affirmed.

Disapproved in part.


Affirmed in part.